

Exhibit 10.1
PURCHASE AND ASSIGNMENT AGREEMENT


THIS PURCHASE AND ASSIGNMENT AGREEMENT (this “Agreement”), is entered into on
January 14, 2014, by and between C&M Film Workshop Limited (the “Assignor”) and
Great China Mania Holdings, Inc. (the “Assignee”).


RECITALS


WHEREAS, Assignor is the legal and beneficial owner of certain overseas
distribution agreements (all of which are collectively referred to herein as the
“Distribution Agreements”) giving Assignor the rights to distribute certain
movies overseas;
 
 
WHEREAS, Assignor desires to assign to Assignee and Assignee desires to accept
from Assignor the rights and responsibilities under all the Distribution
Agreements on the basis of the representations, warranties and agreements
contained in this Agreement;


WHEREAS, as consideration for assignment of the Distribution Agreements by
Assignor as set forth herein, the Assignee has agreed to pay Assignor or its
designees twenty million (20,000,000) shares of restricted common stock of the
Assignee (the “Purchase Price”).


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto agree as follows:


1.           Assignment.


a)           On the Closing Date (as set forth below), for the payment of the
Purchase Price by delivery of a stock certificate representing twenty million
(20 million) newly-issued restricted common shares of Assignee, the Assignor
hereby absolutely, irrevocably and unconditionally sells, assigns, conveys,
contributes and transfers to the Assignee the rights and interests to the
Distribution Agreements owned by the Assignor and all of his rights and benefits
thereunder and conferred therein and the Assignee accepts such assignment.


b)           Closing Procedures.  The closing of the assignment contemplated
hereunder shall take place on the date of execution hereof (the “Closing Date”)
or such other date as mutually agreed by the parties hereto.  On the Closing
Date, the Assignee shall pay the Purchase Price for the rights and interests to
the Distribution Agreements.


2.           Additional Documents.  The Assignor agrees to take such further
action and to execute and deliver, or cause to be executed and delivered, any
and all other documents which are, in the opinion of the Assignee or its
counsel, necessary to carry out the terms and conditions of this Assignment.


3.           Effective Date and Counterpart Signature.  This Agreement shall be
effective as of the date first written above.  This Agreement, and acceptance of
same, may be executed in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.  Confirmation of execution by telex or by telecopy or telefax of a
facsimile signature page shall be binding upon that party so confirming.


4.           Representations and Warranties of the Assignee.


a)           Organization: Authority.  The Assignee is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations thereunder, and the
execution, delivery and performance by the Assignee of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Assignee.  This Agreement, when
executed and delivered by the Assignee, will constitute a valid and legally
binding obligation of the Assignee, enforceable against the Assignee in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (c) to the
extent the indemnification provisions contained herein may be limited by federal
or state securities laws.


b)           No Conflicts: Advice.  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, does or
will violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which the Assignee is subject or any provision
of its organizational documents or other similar governing instruments, or
conflict with, violate or constitute a default under any agreement, credit
facility, debt or other instrument or understanding to which the Assignee is a
party.  The Assignee has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with the Assignment of the Distribution Agreements.


c)           No Litigation.  There is no action, suit, proceeding, judgment,
claim or investigation pending, or to the knowledge of the Assignee, threatened
against the Assignee which could reasonably be expected in any manner to
challenge or seek to prevent, enjoin, alter or materially delay any of the
transactions contemplated hereby.


d)           Consents.  No authorization, consent, approval or other order of,
or declaration to or filing with, any governmental agency or body or other
Person is required for the valid authorization, execution, delivery and
performance by the Assignee of this Agreement and the consummation of the
transactions contemplated hereby.


5.           Representations and Warranties of the Assignor

 
1

--------------------------------------------------------------------------------

 


a)           Ownership.  Assignor owns and is conveying to Assignee all of its
rights and responsibilities under the Distribution Agreements without
limitation.


b)           No Consents, Approvals, Violations or Breaches.  Neither the
execution and delivery of this Agreement by the Assignor, nor the consummation
by Assignor of the transactions contemplated herby, will (i) require any
consent, approval, authorization or permit of any third parties or parties to
the Distribution Agreements that have not already been obtained, (ii) require
any consent, approval, authorization or permit of, or filing, registration or
qualification with or prior notification to, any governmental or regulatory
authority under any law of the United States, any state or any political
subdivision thereof applicable to Assignor, (iii) violate any statute, law,
ordinance, rule or regulation of the United States, any state or any political
subdivision thereof, or any judgment, order, writ, decree or injunction
applicable to Assignor or any of  Assignor’s properties or assets, the violation
of which would have a material adverse effect upon Assignor, or (iii) violate,
conflict with, or result in a breach of any provisions of, or constitute a
default (or any event which, with or without due notice or lapse of time, or
both, would constitute a default) under, or result in the termination of any of
the terms, conditions or provisions of any Distribution Agreements, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which Assignor is a party.


6.           Governing Law: Submissions to Jurisdiction.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTURED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
FLORIDA, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  EACH PARTY AGREES THAT
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT
SHALL BE BROUGHT IN A COURT OF COMPETENT JURISDICTION SITTING IN HONG
KONG.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY DEFENSE OF
AN INCONVENIENT FORUM OR LACK OF PERSONAL JURISDICTION TO THE MAINTENANCE OF ANY
ACTION OR PROCEEDING AND ANY RIGHT OF JURISDICTION OR VENUE ON ACCOUNT OF THE
PLACE OF RESIDENCE OR DOMICILE OF ANY PARTY HERETO.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUREST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


7.           Amendments.  No provision hereof may be waived or modified other
than by an instrument in writing signed by the party against whom enforcement is
sought.




8.           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


ASSIGNOR:


C&M FILM WORKSHOP LIMITED.




/s/ Charlie Wong___________________________________
Charlie Wong, Sole Shareholder, Officer and Director






ASSIGNEE:


GREAT CHINA MANIA HOLDINGS, INC.




/s/ Kwan Yin Roy Kwong_____________________________
Kwan Yin Roy Kwong, Chief Executive Officer
 
 
2

--------------------------------------------------------------------------------

 
